Citation Nr: 0425989	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  95-14 310	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
claimed as due to an undiagnosed illness.  

2.  Entitlement to an initial disability evaluation greater 
than 40 percent for chronic lumbar disability due to lumbar 
strain, lumbar disc bulging and lumbar spinal canal stenosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied service connection for 
migraine headaches and established service connection for low 
back disability and assigned an initial 20 percent 
evaluation, effective May 9, 1994.  The veteran perfected a 
timely appeal of these determinations to the Board.

In a January 1997 rating decision, the RO increased the 
initial evaluation for the veteran's low back disability to 
40 percent, effective May 9, 1994.  Because the increase in 
the initial evaluation of the veteran's low back disability 
does not represent the maximum rating available for the 
condition, the veteran's claim challenging the propriety of 
the initial evaluation remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  In addition, because the 
veteran has disagreed with the initial rating assigned for 
his low back disability, the Board has identified this claim 
on the title page as involving the propriety of the initial 
evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

When this matter was previously before the Board in October 
1997 and again in July 2003, the Board remanded his migraine 
headaches and low back disability claims for further 
development and adjudication.  Because the RO has confirmed 
and continued these determinations, this case has been 
returned to the Board for further appellate consideration.  




FINDINGS OF FACT

1.  The veteran has been diagnosed with migraine headaches 
that have not been shown to be related to the veteran's 
military service.  

2.  The veteran's low back disability is characterized by 
broad based disc bulging at L3-4 and L4-5, severe limitation 
of lumbar spine motion, but without evidence of pronounced 
intervertebral disc syndrome, ankylosis, bony fixation of the 
spine, or incapacitating episodes of intervertebral disc 
syndrome requiring bed rest within the previous 12 month 
period.  


CONCLUSIONS OF LAW

1.  Migraine headaches, to include as due to an undiagnosed 
illness, were not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 
3.326 (2003).

2.  The criteria for an initial disability rating in excess 
of 40 percent, for chronic lumbar disability due to lumbar 
strain, lumbar disc bulging and lumbar spinal canal stenosis, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2002), Diagnostic Code 5237-5243 (2003) 
(formerly Diagnostic Code 5293).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the December 1994 RO decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in March 1995 and supplemental statement of the 
case in August 1995, September 2002 and April 2004, which 
notified him of the issues addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  

In the present case, the veteran filed his claims for service 
connection in May 1994.  In a May 1994 letter, the RO advised 
the veteran to submit evidence pertinent to the claims, to 
include evidence showing a relationship between the claimed 
disabilities and service.  Following the passage of the VCAA, 
by way of February 2001 and October 2003 letters, the RO 
provided adequate notice in to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim. 

While the notices provided to the veteran in February 2001 
and October 2003 was not given prior to the first AOJ 
adjudication of the claim in December 1994, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The veteran was 
specifically advised that the information and evidence needed 
to substantiate his claims for service connection and for a 
higher initial disability rating.  He was also advised of 
what evidence VA would obtain for him, and of what evidence 
he was responsible for submitting, and also advised to submit 
any relevant evidence in his possession.  The veteran did not 
respond to the RO's October 2001 letter.  The veteran 
responded to the RO's October 2003 letter indicating that he 
received all of his medical treatment through the VA health 
care system.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the laws and regulations pertaining to his claims, and 
he has not advised the AOJ of the existence of any 
outstanding information or evidence relevant to his claim.  
Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the February 
2001 and October 2003 VA letters informed the veteran of the 
information and evidence needed to substantiate his claims.  
Moreover, and as noted above, the February 2001 
correspondence notified the veteran as to which evidence 
would be obtained by him and which evidence would be 
retrieved by VA, and also suggested that he submit any 
evidence in his possession.  

With respect to VA's duty to assist the veteran, the Board 
notes that the veteran identified VA treatment records in 
support of his claim.  Those records were obtained.  
Moreover, during VA examinations, the veteran identified no 
additional sources of treatment.  The veteran was afforded VA 
examinations in June 1994, July 1995 and April 2004.  The 
veteran testified during hearings at the RO in August 1995 
and April 1996.  

The matter was remanded by the Board for further development 
in October 1997 and July 2003.  Subsequent to the Board 
remand of October 1997, the RO undertook efforts to locate 
additional service medical records.  The search was 
unsuccessful and the Board finds that further efforts to 
locate any additional service medical records would be 
futile.  Additionally, subsequent to the Board remand in July 
2003, the veteran was afforded a new VA examination and the 
veteran was afforded the opportunity to submit additional 
evidence and argument pertinent to his claims.  The VA 
examination included a review of the claims file, physical 
examination, and included an opinion specific to the matters 
on appeal.  Thus, the Board finds that the RO complied with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Board consequently finds that VA's duty to assist the 
veteran in connection with the instant appeal has been 
fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

II.  Service Connection for Migraine Headaches 

The veteran contends that a headache disorder is related to 
service, to include as due to an undiagnosed illness.  

The veteran's service medical records from January 1989 to 
April 1991 are of record.  However, as noted above, any 
service medical records during the veteran's service in the 
Persian Gulf from September 1990 to April 1991 are not 
available and were characterized by the RO as "missing".  
The available service medical records do not reveal 
complaints of treatment for headache symptoms or a headache 
disorder.  In December 1991, the veteran waived his right to 
a service separation examination.  

Treatment records from the Louisville, Kentucky VA Medical 
Center reflect that the veteran was treated for various 
medical conditions in August 1992, January 1993 and September 
1993.  However, there are no records of treatment for a 
headache disorder within the one-year period following 
service.  

The first record of treatment for headache symptoms was in 
February 1994, wherein the veteran was seen with complaints 
of migraine headaches.  He reported a history of headaches 
off and on for about one year.  A March 1994 note included a 
notation of a history of headaches for a year and a half.  
During a May 1994 rheumatology examination, the veteran 
reported that the headaches were first incurred during 
service in the Persian Gulf.  

The veteran was afforded a VA Persian Gulf Registry 
examination in April 1994.  Therein, he noted that he served 
in the Persian Gulf from September 1990 to April 1991 with 
the 533rd Transportation Company.  The veteran complained of 
a history of headaches, back problems and memory loss.  
Following a physical examination and diagnostic studies, the 
veteran was diagnosed with migraine headaches.  The 
environmental physician who performed the examination noted 
in a letter to the veteran that the results of the testing 
did not suggest any reason to be concerned about adverse 
health effects resulting from service in the Persian Gulf.  

The veteran was afforded a VA examination in July 1994.  
Therein, he complained of bitemporal headaches that tightened 
up and included his neck.  The headaches occurred 3-4 times 
per week and lasted up to 1-2 hours.  Motrin provided 
temporary relief.  Upon physical examination, there were no 
neurological deficits.  The diagnosis was vascular/muscle 
tension headaches.  No opinion was provided as to the 
etiology of the condition.  

An August 1994 CT scan of the head was normal.  The veteran 
was treated by the VA neurology clinic in August 1994, 
December 1994 and March 1995 for chronic tension headaches.  
An October 1995 neurology clinic note indicated that the 
headaches had worsened.  The assessment was chronic tension 
headaches with possible C2 impingement syndrome.  

VA outpatient treatment records from January 1999 to January 
2004 do not reveal complaints or treatment for a headache 
disorder.  

The veteran was afforded a VA examination in April 2004.  
Therein, the veteran reported experiencing headaches since 
returning from the Persian Gulf.  The headaches occurred 3-4 
times a week ever since.  The veteran reported that the 
headaches lasted 2-3 hours or more, were located on the left 
side and sometimes associated with visual disturbances such 
as floaters.  Following review of the veteran's claims file, 
the examiner opined that the veteran headaches were migraine 
headaches rather than tension headaches and that such were 
not likely secondary to an undiagnosed illness causing 
headaches.  The examiner further noted that a review of the 
records revealed no evidence of treatment for a headache 
condition in service.  As such, he opined that it was 
impossible to say that the headaches were related to service.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War. 38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. § 
3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under § 3.317.  However, service connection may still 
be granted under § 3.303(d) if the Sanchez-Benitez rule is 
not violated.

Upon review of all of the evidence of record, the Board finds 
that service connection for migraine headache is not 
warranted.  The record shows that the veteran's headaches 
have been diagnosed as migraine headaches.  Because the 
headaches have been attributed to a known clinical diagnosis, 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are not applicable even though, as amended, 38 U.S.C.A. § 
1117 provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include "headaches." Accordingly, given 
that the complained-of problem is accounted for by a known 
clinical diagnosis, the Board finds that the veteran's claim 
of service connection for headaches, as chronic disability 
resulting from an undiagnosed illness, is legally 
insufficient under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
and must be denied. See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

In making this determination, the Board notes that the 
veteran's DD-214 is not of record.  Moreover, as noted above, 
portions of his service medical records have been lost.  
Thus, official records of service in the Persian Gulf are not 
associated with the claims file.  However, the Board 
acknowledges that this claim has been ongoing since 1994.  
Remanding this matter for further verification of service 
would not serve the interest of justice and would cause undue 
delay.  Thus, the Board assumes and accepts for purposes of 
this determination that the veteran served in the Persian 
Gulf from September 1990 to April 1991.  

Considering the claim on a direct basis, the Board finds that 
there is no medical evidence of treatment for a headache 
disorder during the veteran's active military service or 
within a year following service.  Rather, the first evidence 
of treatment for a headache disorder was not until February 
1994.  The evidence does show that the veteran has been 
diagnosed with migraine headaches.  However, there is no 
competent medical evidence attributing a migraine headache 
disability to his service or any incident therein.  Rather, 
the VA examiner in April 2004, indicated that it was 
impossible to link the veteran's current migraines to 
service.  Moreover, although he claims that his headache 
disorder had its onset in service, there is no corroborative 
objective evidence of any in-service complaints.  Finally, 
the veteran's opinion that the disability are linked in any 
way with his service has no probative value.  While the 
veteran is surely qualified to comment upon the continuity of 
symptomatology, an appropriate medical expert must identify 
such a relationship, which involves a medical diagnosis (and 
a nexus to service).  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Therefore, the Board 
finds that service connection, on a direct basis, for 
migraine headaches is denied.  


III.  Evaluation of Low Back Disability 

A.  Background

The veteran's service medical records reflect that he 
sustained a low back strain in July 1991.  

A September 1993 VA x-ray examination of the lumbosacral 
spine noted that the vertebral body and intervertebral disc 
spaces were normal.  No acute fracture of spondylolisthesis 
was demonstrated.  

In June 1994, the veteran was afforded a VA spine 
examination.  Therein, the veteran complained that his back 
was not flexible and took time to loosen up.  Upon physical 
examination, the musculature of the back revealed minimal 
spasm.  Forward flexion was to 90 degrees, backward extension 
to 30 degrees, right and left lateral flexion to 30 degrees 
and rotation to 30 degrees.  There was no evidence of pain on 
motion.  A straight leg test was negative.  The diagnosis was 
minimal chronic muscle spasm.  

During a July 1995 VA examination, the veteran complained of 
chronic, daily, lower back pain.  The examiner noted that the 
veteran showed expressions of pain when rising or sitting 
during the examination.  Upon physical examination, there was 
active muscle spasm on the left at L4-5 and some tenderness 
of the musculature.  He produced forward flexion to 40 
degrees, backward extension to 30 degrees, left lateral 
flexion to 20 degrees, right lateral flexion to 25 degrees, 
and rotation to 25 degrees.  An x-ray examination of the 
lower back was within normal limits.  There was pain on 
certain manipulations of the back. The diagnosis was chronic 
lower back pain with active muscle spasm.  

The veteran reported for emergency treatment in July 1995.  
He was diagnosed with back spasms.  

The veteran testified at a hearing at the RO in April 1996.  
He stated that he had daily muscle spasms.  He said he could 
walk about a half of a block without pain.  The lower back 
irritated him when sitting.  He wore a brace at night.  

VA outpatient treatment records from 1992 to October 2003 are 
of record.  They reflect that the veteran was seen in 1995 
for continuing treatment for low back pain and spasms.  
However, he was not seen again until January 1999.  At that 
time, he was seen for treatment with complaints of low back 
pain.  He was able to produce flexion from 0 to 50 degrees 
with minimal pain.  In April 2000, he reported chronic 
muscular pain in the lower back.  The assessment was a flare-
up spasm at L5 on the right side.  A January 2002 note 
indicated that the veteran showed decreased forward flexion 
of the lumbosacral spine.  There was no spasm.  The 
assessment was chronic intermittent low back pain.  

VA outpatient treatment records are silent for treatment of 
the low back condition from January 2002 until October 2003.  
In October 2003, the veteran was afforded a VA CT scan of the 
lumbar spine.  The CT scan revealed a broad disc bulge at L3-
L4, impinging on the L3 nerve root.  Additionally, there was 
a broad-based disc bulge at L4-5 with ligamentum flavum 
thickening and developmentally short pedicles resulting in 
mild canal stenosis.  

The veteran was afforded a VA examination in April 2004.  
Therein, the veteran described low back pain that was 
constantly a 9/10 on a 0/10 scale.  He used over-the counter 
medication to treat his pain.  Flare-ups occurred two to 
three times per week and lasted one to two hours.  During a 
flare-up the veteran reported that he was unable to perform 
any tasks.  He reported that he could walk for 5 to 10 
minutes at a time without pain.  He reported that it was 
difficult to focus at work due to back pain.  Upon physical 
examination, the curvature of the spine showed some 
flattening of the lumbar lordosis.  Flexion elicited pain at 
40 degrees, with a maximum flexion of 45 degrees.  He could 
extend his back to 17 degrees, with pain occurring at 15 
degrees.  He could rotate to 30 degrees with mild pain.  He 
could bend laterally to 15 degrees with pain beginning at 10 
degrees.  The veteran reported two episodes in the past year 
in which he was incapacitated due to back pain and required 
bed rest.  He denied missing any work because of a low back 
flare-up.  A neurological examination showed slightly 
diminished ability to discern sharp versus dull stimuli in 
the legs, below the knees bilaterally.  There was no muscle 
atrophy.  Muscle strength was equal and symmetric in both 
legs. 

The diagnoses were chronic low back pain secondary to lumbar 
strain and lumbar disc bulging and lumbar spinal stenosis.  
The examiner further opined that the veteran was suffering 
from radicular pain secondary to lumbar disc bulging.  The 
examiner further commented that he found no evidence of 
weakened movement, excess fatigability or incoordination of 
the low back.  The range of motion findings appeared to be 
limited by pain and not by fatigue, weakness or lack of 
endurance following repetitive use.  

B.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (Rating Schedule)-which represent, as far 
as can be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2003); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
this appeal involves an original claim, the Board has framed 
the issue as shown on the title page.

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7  (2003).  All 
reasonable doubt concerning the severity of the disability in 
question is resolved in the veteran's favor.  38 C.F.R. § 
4.3.

VA regulations require that disability ratings be based upon 
the most complete evaluation of the condition that can be 
feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on the lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
May factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
of the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The veteran's lumbar spine disability is rated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243-5237, 
indicating a disability of the spine characterized by 
intervertebral disc syndrome and/or lumbosacral strain.  

It is important to note, at the outset, that the veteran's 
claim arises out of a December 1994 rating decision.  Since 
such time, on several occasions, VA revised the criteria used 
to determine the severity of intervertebral disc syndrome and 
lumbosacral strains.  And where, as here, the governing law 
or regulation changes after a claim has been filed, but 
before administrative or judicial review has been completed, 
the version most favorable to the claimant generally applies.  
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  However, the 
revised regulations cannot be applied prior to their 
effective date, unless they specifically contain such a 
provision.  VAOPGCREC 3-2000 (Apr. 10, 2000).  See also, 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114.  The RO 
already has considered the severity of the veteran's low back 
disability under both the former and revised criteria, so he 
is not prejudiced by the Board doing the same without first 
remanding the case to the RO.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board notes that a 40 percent disability evaluation has 
been in effect since May 9, 1994, the effective date for the 
grant of service connection.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, a 40 percent evaluation was warranted 
for a lumbosacral strain that was severe, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The 40 
percent evaluation is the highest evaluation under Diagnostic 
Code 5295.  

A higher rating is possible under other comparable Diagnostic 
Code in cases in which there is unfavorable ankylosis of the 
lumbar spine (Diagnostic Code 5289), complete bony fixation 
of the spine at a favorable or unfavorable angle (Diagnostic 
Code 5286), residuals of vertebra fracture with or without 
cord involvement (5285) and pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief (Diagnostic Code 5293).  

The revised criteria for rating intervertebral disc syndrome, 
effective September 23, 2002, appear at 67 Fed. Reg. 54345-
54349 (August 22, 2002).  Diagnostic Code 5293 has been 
renumbered Code 5243 and, effective September 2, 2003, appear 
at 68 Fed. Reg. 51454-51458 (August 27, 2003).  The revised 
criteria for rating intervertebral disc syndrome are as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
rating.   Incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks, during the past 
12 months warrant a 40 percent rating.  Incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past 12 months warrant a 20 
percent rating.  And incapacitating episodes having a total 
duration of at least one week, but less than two weeks, 
during the past 12 months warrant a 10 percent rating.  

Note (1): For purposes of evaluations under 5293 (5243), an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

Additionally, it is also important to note that VA very 
recently revised the criteria used to determine the severity 
of spinal disorders other than intervertebral disc syndrome.  
The changes, which include renumbering of diagnostic codes 
for rating all spinal disorders, took effect September 26, 
2003.  Pursuant to revised criteria, unfavorable ankylosis 
of the entire spine warrants a 100 percent evaluation, 
unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation, unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  

Again, within the guidelines discussed above concerning 
retroactive application of revised rating criteria, the RO 
has considered the veteran's low back disability under both 
the former and revised criteria, so he is not prejudiced by 
the Board doing the same.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The analysis that follows discusses all 
pertinent diagnostic codes.  

Upon review of all of the evidence of record, the Board finds 
that since May 9, 1994, the effective date of the grant of 
service connection for the veteran's low back disability, the 
criteria for an initial disability greater than 40 percent 
have not been met.  In this respect, the veteran's low back 
disability was initially characterized by muscle spasms.  
This is reflected by the VA examination in 1994 and 1995.  
Thereafter, there is a gap in objective medical evidence 
until 1999.  At that time, the low back was characterized by 
complaints of pain and restricted range of motion.  Evidence 
in 2003 and 2004 reflected that the back condition was 
characterized by broad disc bulges at L3-4 and L4-5.  Flare-
ups occurred 2-3 times per week but did not result in lost 
employment.  The neurological examination showed that the low 
back condition caused diminished sensations in the bilateral 
lower extremities.  

As it pertains to the former criteria, there is no evidence 
of ankylosis or bony fixation of the spine, vertebral 
fracture or pronounced intervertebral disc syndrome.  As 
such, the criteria for an initial rating greater than 40 
percent is not warranted.  

The revised criteria are only effective from September 23, 
2002 and onward.  However, for the period from September 23, 
2002, the evidence does not show that the veteran was under 
doctor prescribed bed rest for incapacitating episodes of 
intervertebral disc syndrome.  Additionally, there is no 
competent medical evidence that the low back disability 
results in unfavorable ankylosis of the entire spine or 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, the Board notes that the disability does result in 
neurological impairment effecting the lower extremities.  
However, the veteran is currently in receipt of separate 10 
percent disability evaluations for these service-connected 
conditions.  Hence, the veteran has been compensated for 
both the orthopedic and neurological impairment resulting 
from the service-connected low back disability.  

Further, the facts of this case do not warrant a higher 
evaluation under the factors set forth in 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The veteran's low back disability does result in 
pain.  However, the evidence does not show that the low back 
results in weakened movement, incoordination, or excess 
movement of the joint.  Additionally, while pain on motion 
was reported at the April 2004 VA examination to cause a loss 
of range of motion, such a loss would not warrant a rating in 
excess than the current 40 percent evaluation under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237-5243. 

For these reasons, a disability evaluation under the revised 
criteria greater than the currently assigned 40 percent is 
not warranted.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
and therefore, it must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board has further contemplated extraschedular evaluation 
here, but finds that there has been no showing that the 
veteran's service-connected disability has caused marked 
interference with employment beyond any such interference 
contemplated in the currently assigned rating, necessitated 
frequent periods of hospitalization, otherwise rendered 
impracticable the regular schedular standards.  In the 
absence of factors suggesting an unusual disability picture, 
further development in keeping with the actions outlined in 
38 C.F.R. § 3.321(b)(1) (2003) is not warranted.  See also 38 
C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96  (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

ORDER

Service connection for migraine headaches is denied.  

An initial disability evaluation in excess of 40 percent for 
service-connected chronic lumbar disability due to lumbar 
strain, lumbar disc bulging and lumbar spinal canal stenosis 
is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



